Citation Nr: 9912736	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  93-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, excluding post-traumatic stress 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.  He served in the Republic of South Vietnam, a 
little over 7 months, and he has no awards or decorations 
specific to combat.  His military specialty was 'Duty 
Soldier," and the related civilian occupation was 
longshoreman.  (DD 2214)

This case was previously before the Board and remanded for 
additional development in July 1995.  The case has been 
returned to the Board for further appellate consideration.

The veteran filed a claim for a temporary total rating based 
on hernia surgery, in September 1997.  The RO, in a 
supplemental statement of the case (SSOC) dated in May 1998, 
noted his September 18, 1997 claim, and informed him that he 
did not meet the requirements for a temporary total rating 
for surgery and convalescence.  The veteran, in VA Form 21-
4138, dated in June 1998, indicated that a VA physician told 
him he would have convalescence for 6 months following his 
surgery in 1997.  The veteran was waiting for a response from 
the RO.    In a June 1998 SSOC reference was made to the 
veteran's June 1998 statement concerning 6 weeks of 
convalescence to recover from the surgery, that medical 
evidence failed to show such convalescence, and that if he 
had a statement from a doctor he should submit it.

It appears that the RO considered the temporary total rating 
claim as a simple extension of the veteran's claim for an 
increased evaluation for his service-connected left inguinal 
hernia.  However, this was a separate claim, for a separate 
benefit, and the inclusion of the temporary total rating 
issue in the SSOC's, even if stretched to qualify as an 
adjudicative determination, did not comply with 38 C.F.R. 
§ 19.25, notification of his right to appeal.  The RO should 
provide the veteran with notification of rating action, and 
his appellate rights in regard to benefits under 38 C.F.R. 
§ 4.30.

The RO, in the May 13, 1998 SSOC, showed service connection 
for a nervous disorder, to include PTSD as the first issue, 
and increased evaluation of post-operative left inguinal 
hernia as the second issue.  The veteran, in a statement 
dated in June 1998, declared in regard to the SSOC of May 13, 
1998, that "I want to pursue issue # 1 only."  The 
veteran's representative, in a statement in July 1998, noted 
that in a 21-4138 dated June 4, 1998 the veteran only wished 
to pursue the issue of service connection for a nervous 
disorder, to include PTSD.  The Board finds that the issue of 
entitlement to an increased evaluation for left inguinal 
hernia has effectively been withdrawn.  38 C.F.R. § 20.204 
(1998).

It was pointed out in the July 1995 remand, that there was a 
prior final Board decision, May 1982, on service connection 
for an acquired psychiatric disorder, that the issue of 
service connection for a psychiatric disorder secondary to 
service-connected disability had not been developed, and that 
the current claim for service connection for PTSD was a 
separate claim.  The RO, in the May 1998 SSOC, treated the 
issue of service connection for a nervous disorder, to 
include PTSD, on the merits, finding that dysthymia with 
anxiety features was not incurred or caused by service and a 
psychosis was not manifest to a compensable degree during the 
presumptive period; the current neuropsychiatric condition 
was not related to service-connected disability; and there 
was no symptomatology to warrant a diagnosis of PTSD, and no 
confirmed diagnosis of PTSD.  

In regard to the Board decision of May 1982, service 
connection for an acquired psychiatric disorder, the Court 
stated, in Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) 
that pursuant to 38 U.S.C.A. §5108 and 7104(b), the Board had 
a legal duty to consider the new and material issue 
regardless of the RO's actions.  Additionally, while the 
secondary service connection issue was treated in the VA 
psychiatric examination in January 1997, and in the May 1998 
SSOC, the RO did not comply with 38 C.F.R. § 19.25, and 
provide the veteran with notification of his right to appeal.  
The RO should contact the veteran and provide him with 
notification of rating action, and his appellate rights in 
regard to a claim for service connection for an acquired 
psychiatric disorder secondary to service connected 
disability.  Even if the SSOC were to be deemed appropriate 
notification of a rating action, there is no document that 
can be classified as a notice of disagreement by the veteran 
or his representative for this issue.  38 C.F.R. § 20.200.  
Service connection for an acquired psychiatric disorder 
secondary to service connected disability is not an issue 
before the Board at this time.

The issue of whether there is new and material evidence to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder is the subject of a remand 
contained herein.


FINDINGS OF FACT

1.  The Veteran served in the Army in the Republic of South 
Vietnam for approximately 7 months; he has no awards or 
decorations connoting his personal participation in combat 
with the enemy.  

2.  The veteran did not engage in combat with the enemy; his 
accounts of death of friends are not supported by and are 
refuted by credible evidence and he has failed to provide 
additional substantive information to corroborate reported 
stressors; the appellant is not credible as to his 
representations in pursuit of his claim for service 
connection for PTSD.

3.  There are no credible medical evaluations that have 
diagnosed PTSD based upon actual, verified or credible 
experience during active duty; there is no competent medical 
evidence that the veteran has PTSD, related to his active 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(a)(d). 3.304(d)(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in Vietnam for over 7 months, he has 
alleged stressors while in Vietnam, and a VA physician 
diagnosed PTSD.  On the basis of the current case law, which 
requires that this evidence be presumed to be true for the 
limited purpose of establishing a well-grounded claim, his 
claim for service connection for PTSD must be presumed to be 
plausible, and thus well grounded.   King v. Brown, 5 Vet. 
App. 19 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board further finds that the RO has amply 
discharged the duty to assist under 38 U.S.C.A. § 5107(a).

Basically, the applicable law and regulations provide that 
service connection can be established if a particular disease 
or injury, resulting in disability, is incurred coincident 
with service, if a disability is found to be proximately due 
to or the result of a service-connected disease or injury, or 
if a chronic disease, as specified in 38 U.S.C.A. § 1101, is 
manifested to a compensable degree within one year 
thereafter.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration of the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


Factual Background

The veteran's Enlisted Qualification Record, DA Form 20, 
shows that he had foreign service, including Vietnam, from 
August 28, 1965 to March 31, 1966.  His assignments included 
Duty Soldier, from September 22, 1965 to March 26, 1966, with 
the 59th QMCo (Quarter Master Company) FM (Field  
Maintenance).  He did not participate in any campaigns, and 
received the Armed Forces Expeditionary Medal, Vietnam 
Service Medal, and Good Conduct Medal.  

Service medical records show left inguinal hernia surgery in 
May 1965.  On the report of medical history completed at the 
time of the Separation examination in April 1966, the veteran 
denying having or having had, frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  Clinical evaluation disclosed no complaints, signs, or 
symptoms of a psychiatric disorder.

The veteran's original claim for disability benefits, in 
April 1980, included reference to a nervous condition.  VA 
psychological evaluation was conducted in September 1980.  
Following the administration of psychological testing, the 
opinion was set forth that diagnostically, the veteran 
appeared to have pseudoneurotic schizophrenic reaction, 
chronic, non-psychotic.  The prominent aspects of the 
clinical and personality picture were emotional alienation, 
social isolation, bizarre and unconventional ideas and 
experiences, paranoid trends, a severe depression, many 
somatic preoccupations and many family problems.  The 
prognosis was poor.  
ON a VA psychiatric examination, the appellant provided a 
history of alleged psychiatric hospitalization in Vietnam, 
but offered no details.  He reported that he had not seen a 
psychiatrist before.  He was moderately anxious with 
coherent, relevant and well-organized speech.  He referred 
occasionally that somebody was calling him "(Auditory 
hallucinations)", there were no delusions and he was 
oriented in three spheres.  The diagnosis was anxiety 
reaction and depressive traits. 

VA mental health clinic notes, dated in 1981, shown that in a 
September entry, it was recorded that the veteran complained 
of insomnia, restlessness, anxiety, crying spells, and 
auditory hallucinations with suicidal ideation and one 
suicidal attempt 2 years before.  The veteran had experienced 
these symptoms since his father died 2 years before.

J. Ramirez Faria, psychiatrist, in a document dated in 
November 1981, reported that the veteran experienced a 
strangled inguinal hernia spermatic cord, with possible 
testicular damage, as the veteran suffered agonizing pain 
after intercourse.  From this he had nervousness, tension, 
insomnia, depressive mood and somatization in the form of 
spinal and gastric complaints.  At time he had the impression 
of hearing voices and noises not heard by his wife.  The 
diagnostic impression was psychoneurotic depression secondary 
to genitourinary problems.  Attached to this report were 
other records from the physician which contain an opinion 
that the veteran had a depressive neurosis related to an 
underlying physical ailment of long duration.

A March 1982 urology clinic note reported that both 
epididymis were normal and that the pain was psychogenic in 
nature.

VA psychiatric examination in January 1983 noted a history of 
psychiatric treatment, 3 hernia operations, and that the 
veteran was mildly depressed after the death of his father.  
The Axis I diagnosis was dysthymic disorder and the Axis II 
diagnosis was dependent personality disorder.

Dr. Ramirez Faria, in a February 1983 psychiatric evaluation, 
provided a brief history of the veteran's hernia problems, 
noting that after surgery in 1981 for a right inguinal hernia 
he experienced pain in the testicles which cause permanent 
sexual impotence and he turned neurotic and depressed in the 
failure to have satisfactory marital relations.  Intractable 
insomnia was also noted.  The diagnosis was psychoneurotic 
depression, severe and chronic, with somatization.

A translation is of record of progress notes from Mayaguerz 
Mental Health Center, variously dated in 1983.  In September 
1983, the veteran reported that around 3 years ago he started 
feeling nervous, and alleged that his condition was due to 
his being operated on 3 times for inguinal hernia.  His 
"disadjustment" began 3 years ago, "but he says that it 
was aggravated after being operated for hernia because he 
suffers too much pain which make his nerves uncontrolled.  He 
also says that his marital problems make him nervous."  The 
diagnostic impression was depression, moderate to severe.  
When seen in December 1983, he was agitated, tearful, 
murmured to himself as if he was talking, and admitted 
auditory hallucinations, voices telling him "your father 
died."  He said "my father died, so what for."  He 
continued, "I don't want to think about that, but it is here 
in my head all the time.  I think I am intrusive."  His 
daughter, who accompanied him to the clinic, narrated the 
death of the veteran's father.  The father died in a house a 
grandson burned down.  "Since then the client is very bad."  
The veteran explained that he hated that person so much, the 
person who killed his father (which could not be proved) that 
he could kill him.  The impression was major depression with 
psychotic traits.  

Received in January 1984 was a copy of a letter from Dr. 
Ramirez Faria, dated in March 1982.  The letter noted a 
history of inguinal hernia problems, nervousness and 
depression, and an inability to work.

The veteran was hospitalized at VA facilities in July 1983, 
January to March 1984, and April 1984.  The diagnoses were 
undifferentiated schizophrenia, to be ruled out, 
undifferentiated type schizophrenia, and atypical depression, 
respectively.  

VA clinic records from 1983 to 1986, show diagnoses to 
include major depression and anxiety reaction with 
depression.  A January 1984 progress note records that the 
veteran dated the onset of "his present condition to the 
year 1979-80 when his father died."  "Shortly after his 
father's death he became very nervous, was not able to sleep 
and irritable with aggressive tendencies.  Since then he 
hears voices that command him to commit suicide by hanging."  
The veteran had the obsession that his father was burned to 
death by his neighbors.  

VA psychiatric examination was performed in July 1986.  The 
examiner reported the claims folder was available and was 
reviewed in detail prior to the examination.  The various 
psychiatric diagnoses previously entered were noted.  The 
veteran referred to the fact that he began to feel depressed 
after his father died in "1983."  Whenever he made 
reference to the death of his father he would break up crying 
profusely.  For some unknown reason he was unable to get over 
the grief of  loss of his father and his nephew.  He 
complained of visual hallucinations in which he sees clearly 
the image of his father and of his nephew.  He did not hear 
their voices, but other voices usually insulted him and 
called him by name.  The Axis I diagnosis was major 
depression with psychotic features.

When the veteran was hospitalized at a VA facility from 
November 1986 to January 1987, with bilateral inguinal 
hernias, the Axis I diagnoses were major depression with 
psychotic features, and recurrent uncomplicated bereavement.

VA psychiatric examination was performed in September 1987.  
Medical records were available and were reviewed.  The claims 
file was not available.  The veteran indicated that the 
beginning of his problems was in 1981, about 2 years after 
his father died, and after he was operated on for his hernia.  
No perceptive disorder was noted and he was in good contact.  
No real thought disorder was found.  The Axis I diagnosis was 
dysthymic disorder.

When the veteran was hospitalized in February and March 1988, 
after a suicide attempt, the Axis I diagnoses were major 
depression, recurrent, with psychotic features, and suicide 
attempt.

Mental health program records for the veteran from Mayaguez, 
from 1983 to 1987, are of record.  They are not translated.  
Diagnoses, however, appear in English and do not reflect a 
diagnosis of PTSD.  These records were available for review 
by the VA examiner in September 1989; that examiner reported 
he had very carefully reviewed the medical records.

VA clinic records from 1987 to1989 show diagnoses of major 
depression with psychotic features.  It was noted in November 
1986 that his depression was exacerbated by his mother's 
death

VA psychiatric examination was performed in September 1989.  
The veteran's medical record was reviewed "very carefully" 
prior to the examination and those records were specifically 
noted to include the Mayaguez reports.  It was noted that he 
was receiving Social Security Administration (SSA) benefits.  
Psychiatric diagnoses in the past were noted.  The veteran 
stated that he had been under treatment for his 
neuropsychiatric condition since 1979.  The Axis I diagnosis 
was dysthymic disorder (with episodes of major depression).  
The examiner noted that the veteran suffered from a 
depressive disorder that tended at times to develop into a 
major depression because of different situations.  He 
suffered from exacerbation of his symptoms and then would 
become overtly depressed, very suicidal, but when he was 
under treatment his condition fulfilled the diagnostic 
criteria for a dysthymic disorder and not major depression as 
such.  

The veteran, in a certified statement in April 1990, for the 
first time requested service connection for PTSD.  He stated 
that he was having many flashbacks, homicidal and suicidal 
ideas, and many family problems.  He referred to medical 
treatment at Mayaguez, Puerto Rico.

The RO, in a letter resent to the veteran in August 1990, 
requested that he provide specific information concerning 
stressful events in Vietnam.  The veteran, in response, in 
late September 1990, reported that in Vietnam combat area his 
"friends died at my side, children and women were killed, I 
saw that."  He reported his unit of assignment (59 Quarter 
Master Field Main.), the Vietnam medal (Award Recognition) he 
received, and that SP (Specialist) 4 White was killed or 
injured, and many others that he could not remember.

In a certified statement in April 1991 the veteran reported 
that he was having many flashbacks, nightmares and problems 
with his family, friends, and neighbors.  He reported being 
in Saigon and Can Ranh bay, that his friend [redacted] was 
killed in action and Jusino, his other friend, was injured.

VA clinic records in 1991 continued to show a diagnosis of 
major depression with psychotic features.

The Department of the Army, Environmental Support Group 
(ESG), in an August 1991 response to an RO request for 
verification of incidents reported by the veteran, noted that 
Army casualty data did not list [redacted] or a [redacted], and 
to investigate further, additional information must be 
provided by the veteran.  It was noted that the PTSD unit 
could only verify specific combat incidents and the veteran 
must provide the "who. what, where and when" of each 
stressor.  

The discharge summary for the veteran's hospitalization in 
October 1991, noted that he veteran was referred due to 
restlessness, irritability, lack of energy, anhedonia, and 
illogical thinking.  The veteran reported auditory 
hallucinations, telling him to kill himself, and overt 
persecutory ideations.  He also heard the voices of his 
deceased parents asking him to go with them.  The Axis I 
diagnosis was recurrent major depression with psychotic 
features.  The physician was A. Cabrera, M. D.

Received in March 1992 was a statement from the veteran in 
which he reported that he was giving specific details of 
stressful incidents in service.  He related that:

Vietnam - Combact area - many of my friends died 
near me, women and children were killed - I am 
always dreaming of the way they were killed - 1965 
- Always afraid was going to died.  59 Co. that's 
all I remember.
I received the Vietnam Medal - Award Recognition.  
I remember SP 4 [redacted] my friend [redacted].  I can not 
remember incidents, they were many."

In August 1992 the veteran was informed that the evidence did 
not warrant a change in the previous determination concerning 
PTSD, because the disability was not diagnosed and because 
the veteran was unable to furnish details regarding stressful 
events in Vietnam.  

The veteran was hospitalized in March and April 1993, for 
help due to insomnia, anorexia, auditory hallucinations, and 
ideas of self harm.  The diagnosis was major depression with 
psychotic features.  The physician was A. Cabrera, M. D.

The Board, in the July 1995 remand, noted the RO's extensive 
action to verify the various alleged stressors described by 
the veteran, and the veteran's responsibility to provide 
accurate, complete and detailed information regarding the 
alleged stressors.

Received in September 1996 were copies of 1996 clinical 
records, showing references to psychiatric treatment for 
major depression with psychotic features, and complaints of 
nervousness, insomnia, and low back pain.

Per the July 1995 remand, the veteran was provided 
psychiatric examination in January 1997.  He was seen with 
the claims folder and "3rd Hospital Record."  A brief 
background was given.  The veteran complained about his 
hernia problems, impotence, and marital problems.  
Objectively the veteran was anxious and depressed.  His 
affect was constricted.  His attention, concentration, and 
memory were good.  Speech was clear and coherent, and he was 
very dramatic in his responses.  He was not hallucinating and 
his insight and judgment were fair.  He exhibited poor 
impulse control.  The Axis I diagnosis was dysthymia with 
anxiety features.  The Axis II diagnosis was dependent and 
histrionic personality traits.  The examiner noted that the 
veteran's current neuropsychiatric condition was not related 
to the service-connected residuals of left inguinal hernia.  
Also there was no symptomatology as to warrant the diagnosis 
of PTSD.  The examiner also opined that the diagnosed Axis II 
condition was characterological and was not secondary to his 
service-connected condition.  

A VA clinic record dated in February 1997 shows a diagnosis 
of major depression, recurrent, non-psychotic.  

Received in June 1998 was a statement from Dr. Irizarry, to 
the effect the veteran had been a patient since July 1996, at 
a psychiatric clinic.  Attached clinic notes for 1996 were 
duplicates of material previously submitted.  There were also 
copies of medical record reports showing hospitalization for 
the veteran from December 1990 to January 1991, and from 
November to December 1992.  The December 1990 to January 1991 
record shows Axis I diagnoses of major depression with 
psychotic features, post-traumatic stress disorder, chronic.  
He was referred for admittance because of sadness, 
irritability, "negative ideas," lack of energy, crying 
spells, sadness and ideas of self harm.  While hospitalized 
he complained of auditory hallucinations ordering him to kill 
himself.  The physician was A. Cabrera, M. D.

When hospitalized in November and December 1992, the veteran 
was severely depressed with auditory hallucinations and self 
harm ideas.  Listed as a stressor, was a pending divorce.  It 
was recorded that the veteran was under treatment with 
Psychology Service for PTSD.  The veteran cried during the 
interview, and while relevant and coherent he was 
"unrealistic."  He believed in "voices," auditory 
hallucinations, hearing dead friends who commanded him to 
kill himself.  The Axis I diagnoses were major depression 
with psychotic features, recurrent, and PTSD.  The physician 
was H. Bird, M. D.

The veteran in a certified statement dated in June 1998, 
reported that he was admitted to a VA medical facility in San 
Juan, Puerto Rico no less that 5 times for PTSD, that 
documents show stressors, that to the best of his knowledge 
he has discussed stressor events with physicians, and the 
nightmares and hallucinations about Vietnam.  He also felt 
that the VA had failed to assist him in regard to this issue.  
Treatment for PTSD at a VA out patient clinic (VAOPC) in 
Orlando, Florida was noted.  

The June 1998 SSOC sent to the veteran noted, in regard to 
documents submitted by the veteran in 1998, that no confirmed 
in-service stressor was shown by the evidence of record, and 
that the records from VAOPC Orlando, Florida were not 
requested as they had no probative value at this time, 
because  service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  Associated with the SSOC was a 
June 1998 letter noting that the veteran had 60 days to make 
any comment concerning additional information.

Also in June 1998, the veteran reported that he was waiving 
the 60 days, and asked that the claims file be forwarded for 
final review.


Analysis

A determination of service connection for PTSD requires 
medical evidence establishing a clear diagnosis thereof, 
credible supporting evidence that the claimed service 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed service stressor.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the requisite combat 
citations will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in service 
stressors.  38 C.F.R. § 3.304(f) (1995).  If he was not 
engaged in combat, or if he was but the claimed stressor(s) 
are not related to combat, his lay testimony of in service 
stressors is insufficient, standing alone, to establish 
service connection, it must be corroborated by credible 
supporting evidence.  While service records are not the only 
means of corroborating the existence of the stressors, those 
service records that are available must support, i.e. must 
not contradict, his lay testimony concerning his non-combat 
related stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The starting point for any determination with regard to PTSD 
is one or more "stressors."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The existence of a an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

By rule making, the VA has set forward criteria of 
"conclusive evidence" to establish a combat related 
stressor.  These criteria are defined as: (a) a claim that 
the stressor is related to combat and (b) a demonstration in 
the record that the claimant ("in the absence of evidence to 
the contrary") has been awarded certain specific recognized 
awards or decorations identified in 38 C.F.R. § 3.304(f) or 
VA ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997) did  not alter the list of awards or decorations.  
These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
service department documentation reflects no awards of 
decorations that constitute conclusive evidence that he 
engaged in combat with the enemy.  

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  The Board finds the term 
"other supportive evidence" is unclear as to the 
limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimant's own assertions as "other supporting evidence," 
nor would post-service medical evidence suffice as "other 
supporting evidence."  To the extent that the term "other 
supporting evidence" in this context could be service 
department records, the Board finds that there are no service 
department medical or administrative records to establish 
that the claimant was a prisoner of war under the 
requirements of 38 C.F.R. § 3.1(y), or he was in a plane 
crash, ship sinking, explosion, rape or assault, or duty on a 
burn ward or in a graves registration unit.  Thus, the Board 
finds that the record does not contain "conclusive 
evidence" that he "engaged in combat with the enemy" and 
is therefore entitled to have his lay statements accepted 
without need of further corroboration.  To the extent that 
"other supportive evidence" could be other than service 
department records to establish any of the events listed 
under "conclusive evidence," this matter is addressed 
further below. 

The claimant has alleged various events that occurred in 
service as his "stressor" or "stressors," and apparently 
two medical providers accepted the veteran's report of 
"stressors" to support the diagnosis of PTSD.  However, the 
hospital discharge summaries, containing diagnoses of PTSD 
for the veteran, in December 1990 and January 1991, and in 
November and December 1992, did not include any reported 
stressors, or discussion thereof.  In fact, it is not clear 
that the diagnosis of PTSD was based upon any event in 
service.  As a matter of law, "credible supporting evidence 
that the claimed in[-]service event actually occurred" can 
not be provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This means that other "credible supporting evidence 
from any source" must be provided that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997). 

The Board finds that no credible supporting evidence from any 
source has been submitted to support the allegations of 
"stressors" in service.  In this case, however, the record 
discloses a further determinative question.  That question is 
one of fundamental credibility.  O'Hare v Derwinski, 1 Vet. 
App. 365 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).   While the appellant has pursued a claim for service 
connection for a psychiatric disability since 1980, he never 
mentioned PTSD prior to 1990.  Records in the 1980's contain 
voluminous descriptions by the appellant of his symptoms and 
his allegations of when the symptoms had their onset.  These 
statements are conspicuous for a lack of reference to 
traumatic events in service or the reexperiencing of these 
traumatic events.  When the veteran reported flashbacks in 
his claim for PTSD in April 1990, he did not describe the 
flashback as to experience or content.  He was asked to 
provide specific details concerning traumatic events in 
Vietnam, and his first response, in September 1990, was that 
friends died at his side in a combat area, he saw children 
and women killed, and the friend was SP 4 [redacted], and the 
others he could not remember.  In a statement later in April 
he reported flashbacks and added nightmares, again did not 
provide any details of the events that caused the reported 
flashbacks and nightmares.  He stated that his friend [redacted]
[redacted] was killed in action, and that his other friend, 
[redacted] was injured.  He did not provide the date, place, or 
unit of assignment for [redacted], or [redacted].  

Based on information provided by the veteran, ESG reported 
that Army Casualty data did not list [redacted] or [redacted], 
and that additional, more specific information concerning 
events in Vietnam was required.  The veteran, in response, in 
March 1992, reported that many of his friends died near him, 
women and children were killed, and he was always dreaming of 
the way they were killed.  He said he remembered [redacted] and 
his friend [redacted], and could not remember many incidents.  
This was the first and only reference to [redacted] and the 
appellant provided no detail whatsoever as to date, place, 
unit or event that would indicate what the reference to 
[redacted] concerned.  In June 1998 the veteran reported that to 
the best of his knowledge he discussed traumatic event-
stressors, including nightmares and hallucinations about 
Vietnam with his physicians.  There is no support for this 
statement in the clinical records.

The veteran's assertions concerning [redacted] and [redacted] are 
not simply unsupported, they are flatly refuted by the evidence 
of record.  In plain language, the record shows that where 
his assertions in the context of a claim for compensation 
benefits for PTSD can be tested for veracity, they are 
demonstrated to be false.  Moreover, although the claimant 
has been advised on multiple occasions by the RO and by the 
Board that specific details are required to verify his 
assertions, his responses have glaringly lacked any such 
specifics.  The obvious conclusion from this record is that 
the appellant's only specific references are false, and he 
can not provide specifics because there are none to provide.  
The Board must conclude that he is manifestly not a credible 
witness as to events inservice or his subjective reaction to 
them.  

The Board must further note that the problem in this case now 
is not just the corroboration of some event claimed as a 
"stressor" by the service department or some credible 
source, or of obtaining a clear diagnosis of PTSD from some 
medical provider.  It is rather the basic problem that the 
appellant is not credible as to his representations in 
pursuit of this claim.  Thus, there is no basis for an 
adjudicator or the Board to accept as credible his self 
serving allegations as to his subjective reaction to any 
event claimed as a stressor or his alleged subjective 
symptoms stemming from such an event.  Thus, documentation of 
an alleged "stressor" or a clear medical diagnosis of PTSD 
could not change the picture because, as shown above, even 
when the existence of some event is established, his evidence 
could not be deemed satisfactory or credible because the 
record is already clear that his evidentiary assertions are 
not trustworthy in this claim.  If his evidentiary assertions 
are not trustworthy, no medical provider could render an 
opinion as to a medical diagnosis that would be entitled to 
probative weight if it relied in any fashion upon the 
credibility of the appellant's self reporting of symptoms.  
It is extremely difficult, if not impossible, to conceive how 
an examiner could arrive at a diagnosis of PTSD without 
relying in any fashion upon the evidentiary assertions of the 
claimant.  A medical provider is not competent to restore the 
claimant's credibility. 

In regard to the PTSD diagnoses, it is for consideration that 
while Dr. Cabrera signed the December 1990 to January 1991 
hospital report that included a diagnosis of PTSD, along with 
major depression with psychotic features, he also signed a 
hospital report in October 1991, in which the veteran 
reported hearing the voices of his dead parents, and the only 
Axis I diagnosis was recurrent depression with psychotic 
features.  A hospital report in March and April 1993, signed 
by Dr. Cabrera, also showed only a diagnosis of major 
depression with psychotic features.  It would appear from the 
record that after January 1991, Dr. Cabrera found major 
depression with psychotic features to be the correct 
diagnosis, to the exclusion of PTSD, and the basis for the 
PTSD diagnosis was never demonstrated, nor was its link to 
service.  

As for the November and December 1992 hospital report with a 
diagnosis of PTSD, the veteran's primary symptom at the time 
was auditory hallucinations.  Major depression with psychotic 
features was the first diagnosis, with PTSD added.  The basis 
for the PTSD diagnosis was not shown, nor was there any 
listing of diagnostic criteria required for such a finding.  
It is not even clear if the PTSD diagnosis refers to the 
veteran's reported Vietnam experiences, or if it is based on 
post-service events.  The VA examiner in January 1999 found 
no symptomatology to warrant a diagnosis of PTSD, the 
diagnosis was dysthymia with anxiety features.  The 
overwhelming weight of the probative and credible evidence is 
against the claim.  Thus the benefit of doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1997).

Finally, the claimant is advised that the first and 
fundamental basis for this determination is his lack of 
credibility.  Thus, if he should chose to exercise his right 
to apply to reopen his claim for service connection for PTSD 
based upon new and material evidence, his first task would be 
to restore his credibility.  Merely providing evidence as to 
an alleged stressor or a medical report showing a clear 
diagnosis of PTSD would not suffice to restore credibility.  
The task of restoring credibility after it has been lost is 
far easier to describe than to achieve, but it is for future 
adjudicators or Board members to determine if he has met this 
challenge.  

Duty to Assist

The veteran stated in June 1998, that he was being treated 
for PTSD at a VA facility in Florida.  He did not allege that 
the treatment records at the Florida medical facility showed 
any more than a diagnosis of PTSD, and he did not contend 
that they include a comprehensive review of the entire claims 
folder, credible supporting evidence that the claimed 
stressors actually occurred, or that the diagnosis of PTSD 
meet all of the diagnostic criteria for PTSD.  In fact in the 
June statement he referred to submitted documents to support 
his claim of stressors, and those documents in fact 
completely lack any reference to alleged stressors.  The 
Board concurs with the RO finding that absent confirmed in-
service stressors, additional bare bones diagnoses of PTSD 
add no probative value to his claim.  Further, as a matter of 
law, such evidence could not alter the determination entered 
above because post service medical evidence can not serve to 
confirm allegations of inservice events claimed as a 
stressor.  Moreau, supra.  Thus, there is no basis to expend 
scarce adjudicative resources to pursue records that can not 
alter the outcome of this claim, particularly where the 
claimant is demonstrably not credible in his pursuit of this 
benefit. 

The Board, in the July 1995 remand, asked that the RO make 
specific determinations as to whether the veteran engaged in 
combat with the enemy, and the existence of alleged 
stressors.  The RO, in the June 1998 SSOC did find that that 
no confirmed stressors were shown by the evidence of record.  
While the RO did not make a specific determination as to 
whether the veteran engaged in combat with the enemy, the 
record conclusively establishes that the veteran does not 
qualify as one who engaged in combat with the enemy.  
Moreover, there is no concrete allegation by the veteran that 
he did engaged in combat with the enemy and the veteran has 
informed on more than one occasion that his allegations 
lacked specificity.  In view of these factors, the Board 
finds the failure by the RO to enter an expressed rather than 
an implied determination that the claimant did not engage in 
combat with the enemy is harmless error, and the case need 
not be remanded under Stegall v. West, 11 Vet. App. 268 
(1998).

As for the veteran's assertion that the VA failed to assist 
him in the development of the PTSD issue, for the very 
reasons recited above, the Board disagrees with the veteran.  
ESG is on record that additional development required more 
specific information from the veteran.  The RO and the Board 
both clearly explained to the claimant that specifics were 
required, but he has failed to provide such specifics.  The 
specifics he has supplied have been proven to be false.  The 
Board has proceeded on the basis of the evidence of record as 
there is no indication that there are additional records 
which can be obtained without his cooperation.  The duty to 
assist is not a one-way street.  The veteran cannot passively 
wait when he may or should have information that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  The veteran has been informed on more than 
one occasion that he need to provide the "how, when, where 
and why," of his alleged stressors, and he has not done so.  
Where the claimant fails to cooperate in the development of 
the record where his cooperation is required, the Board finds 
that VA has no further obligation under the duty to assist to 
plead again with the claimant to do that which he failed to 
due when first asked.  See Evans v. West, 12 Vet. App. 22 
(1998).  

In passing the Board notes that the veteran reported 
receiving Social Security Administration benefits in 1989, 
long before any diagnosis of PTSD, and there is no specific 
allegation that there would be anything in the records 
reviewed by SSA that would be relevant in this matter.  The 
basis for the denial of this claim is that he has not 
submitted credible supporting evidence of alleged stressor 
events, and that he is demonstrably not credible in his 
pursuit of this benefit.  Neither his evidentiary assertions 
nor a post-service medical providers opinion could constitute 
credible supporting evidence to verify an alleged event 
claimed as a stressor.  There is no allegation that any 
records in the possession of SSA pertaining to a grant of 
benefits, before any diagnosis of PTSD, would provide legally 
adequate substantiation of events in service.  Thus, the 
Board finds no basis for further develop of the record to 
obtain records of the SSA.  Brock v. Brown, 10 Vet. App. 155 
(1997).


ORDER

Service connection for PTSD is denied.


REMAND

In the July 1995 remand, the May 1982 final decision on 
service connection for an acquired psychiatric disorder was 
pointed out, and the RO was requested to make a determination 
under the provisions of 38 C.F.R. § 3.156.  Neither the May 
nor June 1998 SSOC made any reference to new and material 
evidence.  The Court has found that the Board would be in 
error to consider a case in which the RO had not completed 
the development requested in a Board remand, and that where 
the remand orders of the Board are not complied with, the 
Board itself errs if it fails to ensure compliance.  Further, 
the Federal Circuit had further found that the RO acts as an 
arm of the Board in that regard.  See Hart v. Brown, No. 92-
576 (U.S. Vet. App., July 15, 1993), Stegall v. West, 11 Vet. 
App. 268 (1998); and Hamilton v. Brown, 39 F.3d 1574 (Fed. 
Cir. 1994).

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

The Court of Appeals for the Federal Circuit concluded that 
the Colvin test was an incorrect test to evaluate whether new 
evidence is material.

In 1990, the VA recognizing that the term "new and 
material" had been used for years without a formal 
definition, amended the regulations, effective January 22, 
1991, to provide as follows:

"New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

38 C.F.R. § 3.156(a) (1998).

Since Hodge, a three-step analysis was recently announced by 
the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  Under 
Elkins, the adjudicators and the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the adjudicators and the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is well 
grounded, the adjudicators and the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

It is with regret that the Board finds that the record 
remains inadequate to resolve the new and material issue on 
appeal.  38 C.F.R. § 4.2 (1995).  This case is remanded for 
action as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his attempt to reopen a claim 
for service connection for an acquired 
psychiatric disorder, other than PTSD.  

2.  The RO should adjudicate the issue 
whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for an 
acquired psychiatric disorder, excluding 
PTSD, with consideration of finality of 
the 1982 Board determination, and whether 
the veteran has submitted any new and 
material evidence to reopen that claim.  
If the RO finds that new and material 
evidence has been submitted, the RO 
should then proceed to follow the steps 
set forth in Elkins.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 






